Martin, J.
(dissenting). The trial court properly found that there was no fraud or bad faith on the part of defendants. The offer to sell submitted by the plaintiff and accepted by the purchaser was the best price obtainable.
The plaintiff had advertised the premises for sale; had submitted the proposition to other brokers and was willing to accept the sum of $75,000 for the property, being $5,000 less than he received from the defendants’ customer. The plaintiff was not only anxious to sell to any customer, but was not interested in the identity of the purchaser.
The record discloses that this sale was in effect to Mrs. Pelletreau who furnished the money for the purchase of the property and received any profits made upon the sale. The corporation was used for the purpose of taking title when Mrs. Pelletreau might *202have taken title in her own name and thus have avoided this whole controversy.
The facts set forth in the record on appeal do not entitle the plaintiff to the relief demanded in the complaint. The judgment should be affirmed.
Judgment reversed, with costs, and judgment directed as indicated in opinion. Settle order on notice.